ELLISON, J.
The defendant was arrested, tried and convicted for “being the keeper of a laundry without having a license from said city” of St. Joseph, contrary to ordinance in that behalf.
The point involved is the construction of the city’s charter (subdiv. 17 of sec. 5508, R. S. 1899), it being defendant’s contention that it did not authorize the ordinance requiring a license for the keeper of a laundry. The portion of the charter in question is as follows: To “License, tax and regulate undertakers, merchants, grocers (and a large nu,mber of other occupations, laundries not being one of them) and all other business, trades and avocations whatever. ... To license, tax, regulate or suppress all occupations and trades not *628heretofore ememerated> of whatever name or character, not herein excluded.”
The case is directly controlled by St. Louis v. Boiler, 94 Mo. 630, where the words of the last clause are held to be so comprehensive as to leave no room to invoke the rule of ejusdem generis. The suggestions in defendant’s behalf have not impressed us as meritorious. He was properly convicted and the judgment is affirmed.
All concur.